             Case 7:96-mj-01200-MRG Document 3 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OP NEW YORK                                       :: ORIGINAL
                                                                     =·

 UNITED STA TES OF AMERICA,
                                                         Case No.: 96 MJ 01200          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

         JOSEPH R. SAL VU CCI


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R.       erg,
                                                           United States Magistrate Judge




Dated:          13      dayof~N=o~ve=m=b=e~r_ _ _ __,,201.{L_
               Poughkeepsie, New York
